Title: From Thomas Jefferson to Edmund Bacon, 19 December 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir
                     
                     Washington Dec. 19. 08.
                  
                  I recieved yesterday yours of the 15th. I am glad to learn your progress in the garden, which I wish to have pushed, because it will be to be inclosed in March, and it would be very inconvenient to have to do that work after it is paled in. still we must not sacrifice the crop of the year for it. for the work absolutely necessary to prepare for the crop, we must suspend the garden works, when it is necessary. perhaps you might draw a little aid from your nail house at pinching times. two tons of nailrod left Phila the 12th. of this month, & will probably be at Richmond about Christmas. I have written to mrs Dangerfield to renew the hire of her negros for the next year, except the runaway one, & I have no doubt she will do it. when Davy comes with his cart, let him bring 200. young aspens, in bundles of 50. each, well wrapped round the roots with straw, tied on close. I presume you will send for the steer from mr Willis’s. my best wishes attend you.
                  
                     Th: Jefferson
                     
                  
               